Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 objected to because of the following informalities:  line 12 has a typo where “axle” is spelled “axel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 11 recites the limitation "the rear axle plate".  There is insufficient antecedent basis for this limitation in the claim as multiple rear axle plates were previously claimed. It is unclear if this should state “through the rear axle plates” or “through one of said rear axle plates”. Claims 2-14 rejected for being dependent from rejected claim 1. 
Claim 12, line 2 recites the limitation "the axle plate".  There is insufficient antecedent basis for this limitation in the claim as multiple rear axle plates were previously claimed. It is unclear if this should state “mounted to the rear axle plates” or “mounted to one of said rear axle plates” 
Claim 14, line 2 recites the limitation "an axle plate".  There is insufficient antecedent basis for this limitation in the claim as multiple rear axle plates were previously claimed. It is unclear if this should state “one of said rear axle plates” 
Claim 15, line 11 recites the limitation "the rear axle plate".  There is insufficient antecedent basis for this limitation in the claim as multiple rear axle plates were previously claimed. It is unclear if this should state “through the rear axle plates” or “through one of said rear axle plates”. Line 12 should similarly be fixed.
Claim 15, line 12 recites the limitation "the brake".  There is insufficient antecedent basis for this limitation in the claim as a brake was not previously claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Falke (US 2009/0283986) in view of Hu (US 2015/0054250).
In re claim 15, Falke discloses a bicycle frame (10, 11) for providing increased suspension to a bicycle, the bicycle frame comprising: a top tube; a down tube; a seat tube connected to the top tube, the down tube and a bottom bracket; a chain stay (113); a seat stay (112); a shock (50) positioned between and connected to an upper shock mount and a lower shock mount; rear axle plates (111); a rear axle (13) passing through the rear axle plate; and a brake bracket (20) and bushing (16, 21), wherein the brake (22) is rigidly attached to the rear axle plate as shown in Figure 4, but does not specifically disclose a head tube configured to hold a fork and set of handle bars and connected to the top tube and down tube. Hu, however, does disclose a bicycle with a head tube configured to hold a fork and set of handle bars and connected to the top tube and down tube (22) as shown in Figure 2. It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the frame of Falke such that it comprised the head tube of Hu to provide a stable frame and way of steering the bicycle.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the brake bracket is comprised of a single component having a forward translation and rotational mount and a rearward rotational mount, wherein the forward portion of the brake bracket is further comprised of a single mount that slides in a slot and further rotates using a bushing, the bushing further comprising a rotating mount hole surrounded by top and bottom sliding slot surfaces positioned centrally in relation to a dust shield moving piece configured to pivot about the rear axle” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure. The references cited on the attached PTO-892 teach rear suspensions/brake brackets of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618